Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 1 of 27                    PageID #:
                                    1663



                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


  WHIC LLC dba ALOHA                                 Civ. No. 18-00261 JMS-RLP
  TOXICOLOGY,
                                                     ORDER GRANTING IN PART AND
                        Plaintiff,                   DENYING IN PART
                                                     DEFENDANTS’ MOTION TO
            vs.                                      DISMISS, ECF NO. 63

  NEXTGEN LABORATORIES, INC.;
  OHANA GENETICS, INC.; HEIDI
  MAKI; STEPHANIE SIMBULAN; and
  DOE DEFENDANTS 1-20,

                        Defendants.


  ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
               MOTION TO DISMISS, ECF NO. 63

                                     I. INTRODUCTION

                  On September 12, 2018, Plaintiff WHIC LLC dba Aloha Toxicology

 (“Plaintiff” or “Aloha Toxicology”) filed a nine-count First Amended Verified

 Complaint (“FAC”) alleging claims against Defendants NextGen Laboratories, Inc.

 (“NextGen”), Ohana Genetics, Inc. (“Ohana Genetics”),1 Heidi Maki (“Maki”),


        1
          NextGen and Ohana Genetics are affiliated companies. During the relevant time
 period, NextGen purchased Ohana Genetics. For sake of brevity, the court will not distinguish
 between these two Defendants unless relevant, and will refer to NextGen as Ohana Genetics
 throughout the order.

                                                1
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 2 of 27                      PageID #:
                                    1664



 and Stephanie Simbulan (“Simbulan”) (collectively, “Defendants”). FAC, ECF

 No. 54.

               Currently before the court is Defendants’ Motion to Dismiss for lack

 of subject matter jurisdiction and for failure to state a claim. ECF No. 63. Based

 on the following, the Court GRANTS IN PART and DENIES IN PART

 Defendants’ Motion to Dismiss, with leave to amend.

                                    II. BACKGROUND

 A.     Factual Background

               The factual allegations2 in the FAC are as follows: Aloha Toxicology

 is a drug testing lab formed in 2006. FAC ¶ 11, 17. Aloha Toxicology’s clients

 include physicians, clinics, substance abuse treatment programs, rehabilitation

 facilities, and individuals across Hawaii. Id. ¶ 19. To obtain and serve those

 clients, Aloha Toxicology has invested “time, skill, and resources” into “gathering,

 developing, and compiling [client] information,” such as services requested,

 financial data, and history of client accounts. Id. ¶ 21, 22. Aloha Toxicology’s

 client lists are only accessible on Aloha Toxicology computers after logging in

 with a password. Id. ¶ 24. Under Aloha Toxicology’s Employee Handbook, trade



        2
           “[W]hen ruling on a defendant’s motion to dismiss, a judge must accept as true all of
 the factual allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                                 2
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 3 of 27            PageID #:
                                    1665



 secrets are to remain confidential, trade secrets are expressly defined, and client

 lists are included in the definition. Id. ¶¶ 26-28. Maki and Simbulan were aware

 of this provision of the employee handbook. Id. ¶¶ 29-30.

              Maki was paid a full-time salary to work as the sales and operations

 manager of Aloha Toxicology from April 2014 until June 2018. Id. ¶¶ 31, 33.

 Simbulan was paid a full-time salary to work as a clinical laboratory specialist at

 Aloha Toxicology from October 2017 to June 2018. Id. ¶¶ 32-33. While being

 paid to work full-time at Aloha Toxicology, Maki and Simbulan began working for

 a competitor, Ohana Genetics. Id. ¶ 34. Neither Maki nor Simbulan informed

 Aloha Toxicology’s owners that they were working for a competitor. Id. ¶¶ 36-37.

 While setting up a new lab at Ohana Genetics, Maki and Simbulan came to work

 as little as one day per week at Aloha Toxicology and lied to its employees by

 saying that they were working on a research project at a partner (not a competitor)

 lab. Id. ¶¶ 38-39.

              In June 2018, Maki told Aloha Toxicology employees that Aloha

 Toxicology could be shut down by an accreditation agency for up to six months,

 employees would be laid off during that shutdown, and the owners did not want to

 continue the business because of the issues with the accreditation agency. Id.

 ¶¶ 47, 48. Maki told Simbulan and Ronald Li, an Aloha Toxicology employee, to


                                           3
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 4 of 27            PageID #:
                                    1666



 resign to protect their licenses and future job prospects from the stigma of a “bad

 lab” being attached to them. Id. ¶ 49. Maki told another employee, Andee

 Okamura, who was not yet certified, that she could state that she was laid off by

 Aloha Toxicology in order to obtain unemployment benefits. Id. Maki told Aloha

 Toxicology employees that she had found another company, Ohana Genetics, to

 take on Aloha Toxicology’s clients and directed employees to send samples for

 testing to Ohana Genetics. Id. ¶ 50. In actuality, the owners had no intention to

 shut down the lab or to send samples to a competitor lab. Id. ¶ 51. Shortly

 thereafter, Maki resigned from Aloha Toxicology, telling the owners that the lab

 was no longer a “viable business” because of the failure of a proficiency test, loss

 of key personnel, and the inability to test samples. Id. ¶ 53. After resigning, Maki

 never returned several computers, printers, a hotspot, and related equipment that

 she had purchased with Aloha Toxicology funds. Id. ¶¶ 54-55.

              As a result of Maki’s actions, the lab at Aloha Toxicology was

 temporarily shut down and “all or a substantial number” of its clients were now

 doing business with Ohana Genetics. Id. ¶¶ 57-58.

 ///

 ///

 ///


                                           4
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 5 of 27         PageID #:
                                    1667



 B.    Procedural History

             On July 5, 2018, Plaintiff filed a nine-count Verified Complaint,

 seeking damages and injunctive relief. ECF No. 1. On July 23, 2018, Plaintiff

 filed a Motion for Preliminary Injunction, ECF No. 10, and hearings were held on

 that motion on August 22 and September 4, 11, 12, 2018. WHIC LLC v. NextGen

 Labs., Inc., 341 F. Supp. 3d 1147, 1157 (D. Haw. 2018). “The court heard

 testimony from eight witnesses, reviewed the declarations of three witnesses, and

 admitted numerous exhibits into evidence.” Id. On September 17, 2018, the court

 granted the preliminary injunction. Id. at 1168.

             Meanwhile, Plaintiff filed the FAC on September 12, 2018, solely to

 clarify and allege that conduct occurred in interstate commerce. ECF No. 54. The

 FAC contains the following claims: Violation of Defend Trade Secrets Act

 (“DTSA”), 18 U.S.C. § 1836 (Count I); Violation of Hawaii Uniform Trade

 Secrets Act (“HUTSA”), HRS chapter 482B (Count II); Violation of Racketeer

 Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962 (Count III);

 Breach of the Duty of Loyalty (Count IV); Unfair Competition, HRS chapter 480

 (Count V); Tortious Interference with Existing Contractual Relations (Count VI);

 Conversion (Count VII); Unjust Enrichment (Count VIII); and Spoliation of

 Evidence (Count IX). ECF No. 54.


                                          5
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 6 of 27             PageID #:
                                    1668



              On September 26, 2018, Defendants filed the instant Motion to

 Dismiss. ECF No. 63. Defendants move to dismiss: (1) the entire FAC for lack of

 subject matter jurisdiction; (2) Counts V, VI, VII, and IX in their entirety for

 failure to state a claim; and (3) Count VIII only as to NextGen and Ohana Genetics

 for failure to state a claim. ECF No. 63-1 at 5. On November 12, 2018, Plaintiff

 filed its Opposition. ECF No. 84. On November 19, 2018, Defendants filed their

 Reply. ECF No. 90. A hearing was held on January 14, 2019.

                           III. STANDARD OF REVIEW

 A.    Rule 12(b)(1)

              Federal Rule of Civil Procedure 12(b)(1) authorizes a court to dismiss

 claims over which it lacks proper subject matter jurisdiction. The court may

 determine jurisdiction under Rule 12(b)(1) so long as “the jurisdictional issue is

 [not] inextricable from the merits of a case.” Kingman Reef Atoll Invs., L.L.C. v.

 United States, 541 F.3d 1189, 1195 (9th Cir. 2008). The moving party “should

 prevail [on a motion to dismiss] only if the material jurisdictional facts are not in

 dispute and the moving party is entitled to prevail as a matter of law.” Casumpang

 v. Int’l Longshoremen’s & Warehousemen’s Union, 269 F.3d 1042, 1060-61 (9th

 Cir. 2001) (citation and quotation marks omitted); Tosco Corp. v. Cmtys. for a

 Better Env’t, 236 F.3d 495, 499 (9th Cir. 2001).


                                            6
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 7 of 27                PageID #:
                                    1669



 B.    Rule 12(b)(6)

              Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss

 for “failure to state a claim upon which relief can be granted.” A Rule 12(b)(6)

 dismissal is proper when there is either a “lack of a cognizable legal theory or the

 absence of sufficient facts alleged.” UMG Recordings, Inc. v. Shelter Capital

 Partners, LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica

 Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).

              “To survive a motion to dismiss, a complaint must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

 face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)); see also Weber v. Dep’t of Veterans Affairs,

 521 F.3d 1061, 1065 (9th Cir. 2008). This tenet — that the court must accept as

 true all of the allegations contained in the complaint — “is inapplicable to legal

 conclusions,” and “[t]hreadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678

 (citing Twombly, 550 U.S. at 555). Rather, “[a] claim has facial plausibility when

 the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Id. (citing

 Twombly, 550 U.S. at 556). Factual allegations that only permit the court to infer


                                             7
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 8 of 27                         PageID #:
                                    1670



 “the mere possibility of misconduct” do not show that the pleader is entitled to

 relief. Id. at 679.

                                        IV. DISCUSSION

                  Defendants argue that the court lacks subject matter jurisdiction

 because Plaintiff has not alleged a sufficient nexus to interstate commerce to

 implicate federal statutes. ECF No. 63-1 at 5. The court disagrees and finds that it

 has subject matter jurisdiction. Defendants also argue that Counts V, VI, VII, and

 IX should be dismissed in their entirety, and that Count VIII should be dismissed,

 but only as to NextGen and Ohana Genetics. Id. The court agrees in part and

 dismisses Counts V, VI, and IX in their entirety, and Count VIII as to NextGen and

 Ohana Genetics.3 The court grants Plaintiff leave to amend the FAC.

 ///

 ///


        3
             Both Defendants and Plaintiff reference matters outside of the pleadings. Rule 12(d)
 provides:
                  If, on a motion under Rule 12(b)(6) or 12(c), matters outside the
                  pleadings are presented to and not excluded by the court, the
                  motion must be treated as one for summary judgment under
                  Rule 56. All parties must be given a reasonable opportunity to
                  present all the material that is pertinent to the motion.

         Exercising its discretion, the court excludes all matters outside of the pleadings, and thus
 will not convert this motion to one for summary judgment. See Yakima Valley Mem’l Hosp. v.
 Wash. State Dep’t of Health, 654 F.3d 919, 925 n.6 (9th Cir. 2011) (finding the decision to
 convert a Rule 12 motion to one for summary judgment is discretionary).


                                                   8
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 9 of 27              PageID #:
                                    1671



 A.    Subject Matter Jurisdiction: Nexus to Interstate Commerce

              Defendants argue that Plaintiff had not alleged a sufficient nexus to

 interstate commerce under DTSA and RICO, and thus those claims fail. Id. at 7-8.

 As those claims are the sole basis for federal subject matter jurisdiction,

 Defendants argue that the court has no remaining jurisdiction and should dismiss

 the FAC in its entirety. Id. at 8.

              An owner of a misappropriated trade secret may bring a civil action

 under DTSA if “the trade secret is related to a product or service used in, or

 intended for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1).

 RICO predicate acts include unauthorized uses of trade secrets, where the trade

 secret “is related to a product or service used in or intended for use in interstate or

 foreign commerce.” See 18 U.S.C. §§ 1832(a), 1961(1).

              “[T]he Supreme Court has recognized [that] the ordinary meaning of

 ‘related to’ is ‘broad’: ‘to stand in some relation; to have bearing or concern; to

 pertain; refer; to bring into association with or connection with.’” United States v.

 Agrawal, 726 F.3d 235, 247 (2d Cir. 2013) (quoting Morales v. Trans World

 Airlines, 504 U.S. 374, 383 (1992)). Thus, Congress’ use of the term “related to”

 shows an intention to “reach broadly rather than narrowly, consistent with [the




                                            9
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 10 of 27              PageID #:
                                    1672



 term’s] usual meaning.” Id. at 248; see also Yager v. Vignieri, 2017 WL 4574487,

 at *2 (S.D.N.Y. Oct. 12, 2017).

              Plaintiff sufficiently alleges that the trade secrets are “related to a

 product or service used in or intended for use in interstate or foreign commerce.”

 The FAC alleges that Plaintiff sends its patient samples from Hawaii to a lab in

 another state to be tested as part of its ordinary practice, FAC ¶¶ 11, 14, 73, and

 that the trade secrets at issue are client lists, which include “the types of services

 provided to and needed by each Client.” FAC ¶¶ 21, 23. The types of services

 provided to and needed by a client are “related to” the testing of patient samples

 because they “concern” or “pertain” to that testing. See Agrawal, 726 F.3d at 247

 (quoting Morales, 504 U.S. at 383). The patient samples are “used in” interstate

 commerce because some of those samples are sent to a reference laboratory in

 another state to be tested. FAC ¶¶ 14, 73. Thus, Plaintiff has sufficiently pled a

 nexus to interstate commerce, and the Motion to Dismiss for lack of subject matter

 jurisdiction is denied.

 B.    Unfair Competition (Count V)

              Defendants argue that Plaintiff’s unfair competition claim (Count V)

 should be dismissed because the FAC does not sufficiently allege an injury to

 competition. ECF No. 63-1 at 15.


                                            10
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 11 of 27              PageID #:
                                    1673



              HRS § 480-2(a) makes unlawful “unfair methods of competition.”

 “Any person may bring an action based on unfair methods of competition declared

 unlawful by this section. HRS § 480-2(e). Courts should “give due consideration

 to the rules, regulations, and decisions of the Federal Trade Commission and the

 federal courts interpreting section 5(a)(1) of the Federal Trade Commission Act[,]”

 in construing this section. HRS § 480-2(b).

              HRS chapter 480 is a remedial statute, and thus must be construed

 liberally. Kawakami v. Kahala Hotel Inv’rs, LLC, 142 Haw. 507, 520, 421 P.3d

 1277, 1290 (2018) (citing Davis v. Four Seasons Hotel Ltd., 122 Haw. 423, 430,

 228 P.3d 303, 310 (2010)). To state a cause of action and recover money damages

 under HRS § 480-2(e), “a plaintiff must first satisfy the requirements of HRS

 § 480-13.” Gurrobat v. HTH Corp., 133 Haw. 1, 21, 323 P.3d 792, 812 (2014)

 (citing Davis, 122 Haw. at 434, 228 P.3d at 314). HRS § 480-13 requires “(1) a

 violation of HRS chapter 480; (2) which causes an injury to the plaintiff’s business

 or property; and (3) proof of the amount of damages.” Id. The second element has

 two parts: (1) a plaintiff must allege an injury in fact to his or her “business or

 property”; and (2) a plaintiff must allege the “nature of competition.” Id. And to

 allege the “nature of competition,” a plaintiff must “allege that ‘he or she was

 harmed as a result of actions of the defendant that negatively affect competition.’”


                                            11
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 12 of 27         PageID #:
                                    1674



 Id. (quoting Davis, 122 Haw. at 438, 228 P.3d at 318). The plaintiff must also

 allege how the conduct of the defendant would negatively affect competition. Id.

 (citing Davis, 122 Haw. at 437-38, 228 P.3d at 317-18); see also Field, Tr. of

 Estate of Aloha Sports Inc. v. Nat’l Collegiate Athletic Ass’n, 143 Haw. 362, 431

 P3d 735, 746 (2018), reconsideration denied sub nom., 2018 WL 6418717 (Haw.

 Dec. 5, 2018) (“This latter requirement is met by demonstrating how the

 defendant’s conduct negatively affects competition or harms fair competition.”).

             The FAC alleges the following concerning competition:

             113. Maki misled Aloha Toxicology employees and
             Clients regarding the closure of the lab and the purported
             intent of the investors to shut down the business.

             114. Maki lied by omission to the Aloha Toxicology
             owners by telling them the lab lost key personnel,
             without disclosing that she actually terminated those
             personnel.

             115. Aloha Toxicology has, as of the date this Complaint
             was filed, lost its employees and Clients and stand [sic]
             to lose millions in annual revenue and goodwill.

             116. The conduct engaged in by Defendants negatively
             affects competition, because it promotes and condones
             dishonesty in business, misappropriation of Trade
             Secrets, and a conspiracy to destroy a firmly established
             and successful Hawaii business.




                                          12
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 13 of 27                       PageID #:
                                    1675



 FAC ¶¶ 113-16 (emphasis added).4

                This allegation is insufficient — to allege the nature of competition,

 elimination of a single competitor without more is not enough. See Sky-Med, Inc.

 v. Skydiving Sch., Inc., 2014 WL 12600271, at *2 (D. Haw. May 1, 2014)

 (“Although Plaintiff alleges that Defendant’s goal is to put Plaintiff out of

 business, the elimination of a single competitor does not establish anticompetitive

 effect.”) (citing GSI Tech. v. United Memories, Inc., 2014 WL 1572358 at *3 (N.D.

 Cal. Apr. 18, 2014) (“While eliminating one player from a market will certainly

 cause injury to the eliminated party, that injury is not ‘of the type the antitrust laws

 were intended to prevent,’ so long as other participants are not harmed and

 competition remains in the market.”)).

                Plaintiff argues that Defendants created incentives for clients to use

 Defendants’ services over competitors. ECF No. 84 at 24-25 (citing Gurrobat).

 But Plaintiff misses a key component of Gurrobat: the plaintiff in that case

 provided sufficient evidence of how defendants’ actions in lowering overall costs

 affected a number of competitors, including “law-compliant hotels, restaurants and




        4
           In addition to allegations in the FAC, Plaintiff asks the court to consider declarations
 and testimony from the preliminary injunction hearing. But because the court is not converting
 the Motion to a motion for summary judgment, the materials outside the FAC are not considered
 by the court.

                                                 13
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 14 of 27           PageID #:
                                    1676



 banquet service providers.” Gurrobat, 133 Haw. at 22, 323 P.3d at 813. Here, in

 contrast, Plaintiff’s vague allegations — specifically, that Defendants’ actions

 create unfair competition because they promote “dishonesty in business,

 misappropriation of Trade Secrets, and a conspiracy” to destroy Aloha Toxicology

 — are conclusory and do not sufficiently allege how Defendants’ actions

 negatively affect competitors (other than Aloha Toxicology). See Brunswick Corp.

 v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 488 (1977) (“The antitrust laws,

 however, were enacted for the protection of competition not competitors.” (internal

 citation and quotation marks omitted)).

              Under Hawaii law, a plaintiff must allege harm to the plaintiff by the

 defendant’s actions “that negatively affect competition.” Gurrobat, 133 Haw. at

 21, 323 P.3d at 812. Plaintiff sufficiently alleges how it was harmed, but provides

 nothing but conclusory allegations to support the requirement of harm to

 competition. Simply stating that a defendant acted “dishonestly” or in an illegal

 manner does not suffice to allege a harm to competition. Nor is it sufficient to

 allege that a party obtaining trade secrets provides it with an unfair advantage over

 competitors. There is no plausible allegation that Defendants’ theft of Plaintiff’s

 trade secrets impacted the market, other than shifting business from Aloha

 Toxicology to NextGen and Ohana Genetics. Again, proof of harm to Aloha


                                           14
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 15 of 27                         PageID #:
                                    1677



 Toxicology is not, standing alone, proof of harm to competition. Accordingly,

 Plaintiff’s unfair competition claim (Count V) is dismissed.

 C.     Tortious Interference with Contractual Relations (Count VI)

                Defendants argue that Plaintiff’s tortious interference with contractual

 relations claim (Count VI) should be dismissed because HUTSA preempts any

 claim that is not independent of the misappropriation of trade secrets claim. ECF

 No. 63-1 at 21.5

                As a general matter,

                The Hawaii Supreme Court has set forth the elements of
                a claim for interference with contractual relations as
                follows: . . . 1) a contract between the plaintiff and a third
                party; 2) the defendant’s knowledge of the contract;
                3) the defendant’s intentional inducement of the third
                party to breach the contract; 4) the absence of
                justification on the defendant’s part; 5) the subsequent
                breach of the contract by the third party; and 6) damages
                to the plaintiff.




        5
            Defendants also argue that Plaintiff’s tortious interference with contractual relations
 claim should be dismissed because Plaintiff never entered into contracts with its clients, which is
 a required element of the claim. ECF No. 63-1 at 23. But the FAC does in fact allege that Aloha
 Toxicology had a contract relationship with its clients. FAC ¶¶ 17-21, 121. This is enough for
 Plaintiff to sufficiently allege this element of the claim for tortious interference with contractual
 relations. This issue is ultimately moot, however, because the claim for tortious interference
 with contractual relations is preempted by HUTSA.


                                                  15
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 16 of 27                     PageID #:
                                    1678



 Bodell Constr. Co. v. Ohio Pac. Tech, Inc., 458 F. Supp. 2d 1153, 1162 (D. Haw.

 2006) (brackets omitted and formatting altered) (quoting Weinberg v. Mauch, 78

 Haw. 40, 50, 890 P.2d 277, 287 (1995)).

                Defendants assert that Plaintiff’s tortious interference with contractual

 relations claim is preempted by HUTSA. Under HUTSA, a party may recover

 damages for the misappropriation of trade secrets. HRS § 482B-4. HUTSA’s

 preemption provision, which is nearly identical to the Uniform Trade Secrets Act

 (“UTSA”)6 provision, provides in relevant part:



        6
            The Hawaii Supreme Court reviewed the background of UTSA and HUTSA:

                The UTSA was drafted by the National Conference of
                Commissioners on Uniform State Laws (Commissioners) in 1979
                and amended in 1985. . . . To this end, the UTSA created a model
                statutory cause of action for misappropriation of trade secrets. . . .
                Commissioners intended that the UTSA “be applied and construed
                to effectuate its general purpose to make uniform the law with
                respect to the subject of this Act among states enacting it.”

                The HUTSA became law in 1989. The HUTSA incorporates
                nearly verbatim the UTSA’s definitions of “trade secret” and
                “misappropriation”, as well as its remedies, statute of limitations
                and preemption provisions. Though the HUTSA does not contain a
                uniformity provision of its own, HRS [§] 1-24 states that “[a]ll
                provisions of uniform acts adopted by the State shall be so
                interpreted and construed as to effectuate their general purpose to
                make uniform the laws of the states and territories which enact
                them.”

 BlueEarth Biofuels, LLC v. Hawaiian Elec. Co., 123 Haw. 314, 318, 235 P.3d 310, 313-14
 (2010) (citations omitted and formatting altered).


                                                  16
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 17 of 27           PageID #:
                                    1679



              (a) Except as provided in subsection (b) this chapter
              displaces conflicting tort, restitutionary, and other law of
              this State providing civil remedies for misappropriation
              of a trade secret.

              (b) This chapter does not affect:
              ....

                     (2) Other civil remedies that are not based upon
                     misappropriation of a trade secret . . . .

 HRS § 482B-8.

              Under HUTSA, “misappropriation” is defined as: “[a]cquisition of a

 trade secret of another by a person who knows or has reason to know that the trade

 secret was acquired by improper means; or . . . [d]isclosure or use of a trade secret

 of another without express or implied consent[.]” HRS § 482B-2. And a “trade

 secret” is defined as:

              [I]nformation, including a formula, pattern, compilation,
              program device, method, technique, or process that:

                     (1) Derives independent economic value, actual or
                     potential, from not being generally known to, and
                     not being readily ascertainable by proper means
                     by, other persons who can obtain economic value
                     from its disclosure or use; and

                     (2) Is the subject of efforts that are reasonable
                     under the circumstances to maintain its secrecy.
 Id.




                                           17
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 18 of 27          PageID #:
                                    1680



              In BlueEarth Biofuels, LLC v. Hawaiian Electric Co., 123 Haw. 314,

 235 P.3d 310 (2010), the Hawaii Supreme court adopted the “same proof” standard

 to determine preemption — “[u]nder this standard, ‘if proof of a non-UTSA claim

 would also simultaneously establish a claim for misappropriation of trade secrets,

 it is preempted irrespective of whatever surplus elements of proof were necessary

 to establish it.’” Id. at 322, 235 P.3d at 318 (quoting Hauck Mfg. Co. v. Astec

 Indus., Inc., 375 F. Supp. 2d 649, 658 (E.D. Tenn. 2004)). The claim will not be

 preempted by HUTSA, however, to the extent “the claim is ‘based upon wrongful

 conduct[,] independent of the misappropriation of trade secrets.’” Id. (quoting

 Bliss Clearing Niagara, Inc. v. Midwest Brake Bond Co., 270 F. Supp. 2d 943, 950

 (W.D. Mich. 2003)).

              The FAC alleges the following for the tortious interference claim:

              121. Aloha Toxicology had contract and/or business
              relationships with its Clients.

              122. Maki and Simbulan knew about Aloha Toxicology’s
              contract and/or business relationships with its Clients.

              123. Maki and / or Simbulan intentionally induced Aloha
              Toxicology’s Clients to terminate their relationships with
              Aloha Toxicology and move their business to
              NextGen/Ohana Genetics.

              124. Maki and / or Simbulan’s intentional inducement of
              Aloha Toxicology’s Clients to terminate their business
              relationships and move their business to NextGen/Ohana

                                          18
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 19 of 27              PageID #:
                                    1681



              Genetics was not justified, because among other reasons,
              Maki improperly, secretly, without notice, without
              authorization, and without ratification terminated Aloha
              Toxicology’s employees after misleading them regarding
              the purported closure of the lab and lack of interest in
              running the business by the owners.

 FAC ¶¶ 121-124.

              Defendants essentially argue that, under Plaintiff’s alleged facts, Maki

 and Simbulan could not have contacted Aloha Toxicology’s clients had they not

 misappropriated trade secrets about client contact information. See ECF No. 63-1

 at 22-23; see also ECF No. 90 at 11-12. Thus, Defendants assert that Plaintiff’s

 tortious interference claim is preempted under HUTSA. Id. The court agrees.

              When reviewing the FAC as a whole, it becomes clear that: (1) the

 tortious interference claim simultaneously establishes a claim for misappropriation

 of trade secrets; and (2) that the alleged wrongful conduct under the tortious

 interference claim is intertwined with the misappropriation of trade secrets. The

 FAC alleges that Aloha Toxicology invested “time, skill, and resources,” FAC

 ¶ 21, into developing a detailed client list (including information about client

 preferences and characteristics), which was protected under the employee

 handbook, and that Maki and Simbulan then stole those clients. See FAC ¶¶ 20-

 30, 50. Plaintiff’s misappropriation of trade secrets claim relies on Maki and

 Simbulan using misappropriated trade secrets (such as client preferences and

                                           19
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 20 of 27                      PageID #:
                                    1682



 characteristics) to obtain and retain Aloha Toxicology’s clients. The tortious

 interference claim does the same. Stated differently, the tortious interference claim

 would, if true, “also simultaneously establish a claim for misappropriation of trade

 secrets.” BlueEarth, 123 Haw. at 322, 235 F.3d at 318. Accordingly, the tortious

 interference with contractual relations claim is preempted, and this claim is

 dismissed.7

 D.     Conversion (Count VII)

                In the Motion, Defendants argue that Plaintiff’s conversion claim

 (Count VII) is preempted by HUTSA. ECF No. 63-1 at 25. At the hearing,

 however, both Plaintiff and Defendants agreed that the conversion claim, with

 some limitations, was not preempted by HUTSA. By agreement of the parties,

 Plaintiff’s conversion claim is limited to physical items8 and does not include any

 trade secrets that may be found on those items (e.g. a computer file that contains



        7
           At the hearing, Plaintiff requested leave to amend the FAC to replace the tortious
 interference with contractual relations claim with a tortious interference with business relations
 claim. The court grants Plaintiff’s request; however, Plaintiff may not amend the FAC to include
 any other new claims.
        8
         The FAC mentions the following physical items:
              • (1) Levono Yoga 730 13 I5 Step High end laptop
                - $987.42
              • (4) Computers with (4) Printers, (5) mouse, (2)
                 cases, etc. - $2,026.01
              • (3) Hotspot
 FAC ¶ 128.

                                                20
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 21 of 27             PageID #:
                                    1683



 client information). So limited, the conversion claim is not preempted by HUTSA,

 and this claim is not dismissed.

 E.    Unjust Enrichment (Count VIII)

              Defendants argue that Plaintiff’s unjust enrichment claim (Count VIII)

 should be dismissed as to NextGen and Ohana Genetics because the FAC does not

 plead that Plaintiff conferred a benefit on either NextGen or Ohana Genetics. ECF

 No. 63-1 at 25. The court agrees.

              “[A] claim for unjust enrichment requires only that a plaintiff prove

 that he or she conferred a benefit upon the opposing party and that the retention of

 that benefit would be unjust.” Durette v. Aloha Plastic Recycling, Inc., 105 Haw.

 490, 504, 100 P.3d 60, 74 (2004) (internal citations and editorial marks omitted).

 The Hawaii Supreme Court explained unjust enrichment as follows:

              It is a truism that a person confers a benefit upon another
              if he gives to the other possession of or some other
              interest in money, land, chattels, or chooses in action, or
              in any way adds to the other’s security or advantage.
              One who receives a benefit is of course enriched, and he
              would be unjustly enriched if its retention would be
              unjust. And it is axiomatic that a person who has been
              unjustly enriched at the expense of another is required to
              make restitution to the other.

 Id. at 502, 100 P.3d at 72 (internal citations, emphasis, and editorial marks

 omitted).


                                           21
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 22 of 27           PageID #:
                                    1684



              Other courts have addressed the meaning of “conferred a benefit.”

 For example, Suture Express, Inc. v. Cardinal Health 200, LLC, 963 F. Supp. 2d

 1212 (D. Kan. 2013), states:

              “Confer” means to bestow, grant, give or contribute.
              Oxford English Dictionary, OED Online Version June
              2013, available at www.oed.com. . . . While plaintiff’s
              loss of business or “reduced market presence” may have
              benefited defendants, it was not a benefit conferred by
              plaintiff. . . . [See] RESTATEMENT (FIRST) OF
              RESTITUTION § 1 cmt. b (1937) (a person confers a
              benefit upon another if he gives to the other possession of
              or interest in something valuable, performs a valuable
              service, satisfies a debt or duty, or in any way adds to the
              other’s security or advantage or saves the other from
              expense or loss). Here, plaintiff does not allege that an
              action by plaintiff benefited defendant. Rather, plaintiff
              alleges that defendants’ actions benefited defendants to
              plaintiff’s disadvantage. This is not sufficient to state an
              unjust enrichment claim.

 Id. at 1230 (some citations omitted).

              As to NextGen and Ohana Genetics, the FAC only alleges “NextGen

 and/or Ohana Genetics were unjustly enriched by receiving compensation from

 Aloha Toxicology Clients.” FAC ¶ 141. Nowhere in the FAC does Plaintiff allege

 that it conferred a benefit on NextGen or Ohana Genetics, thus Plaintiff fails to

 sufficiently allege an unjust enrichment claim as to either NextGen or Ohana

 Genetices, and the claim is dismissed as to those Defendants.



                                          22
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 23 of 27             PageID #:
                                    1685



 F.       Spoliation (Count IX)

               Defendants argue that Plaintiff’s spoliation claim (Count IX) should

 be dismissed because “even if such a cause of action existed in Hawaii, Plaintiff

 fails to meet the heightened pleading requirements of FRCP 9(b).” ECF No. 63-1

 at 27.

               The question of whether a cause of action for spoliation (intentional or

 negligent) exists under Hawaii law remains unanswered. The Hawaii Supreme

 Court last addressed this issue in Matsuura v. E.I. du Pont de Nemours & Co., 102

 Haw. 149, 166-68, 73 P.3d 687, 704-06 (2003). See also Jou v. Adalian, 2017 WL

 2990280, at *4 (D. Haw. July 13, 2017) (discussing Matsuura); Jou v. Adalian,

 2016 WL 4582042, at *18 (D. Haw. Sept. 1, 2016) (“[T]he court is unaware of any

 other Hawaii authority that has recognized whether the tort exists after Matsuura

 was decided in 2003.”). In Matsuura, the Hawaii Supreme Court was presented

 the certified question: “Does Hawaiʻi law recognize a civil cause of action for

 damages for intentional and/or negligent spoliation of evidence?” Matsuura, 102

 Haw. at 166, 73 P.3d at 704. Matsuura identified the elements of the tort for

 intentional spoliation and negligent spoliation, as recognized in other jurisdictions,

 but determined that the facts in that case did not state a claim for either intentional

 or negligent spoliation. Id. at 166-68, 73 P.3d at 704-06. The Hawaii Supreme


                                            23
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 24 of 27             PageID #:
                                    1686



 Court thus declined to answer whether the tort was recognized under Hawaii law.

 Id. at 168, 73 P.3d at 706.

              Nevertheless, Matsuura identifies the following elements for

 intentional spoliation:

               (1) the existence of a potential lawsuit; (2) the
              defendant’s knowledge of the potential lawsuit; (3) the
              intentional destruction of evidence designed to disrupt or
              defeat the potential lawsuit; (4) disruption of the potential
              lawsuit; (5) a causal relationship between the act of
              spoliation and the inability to prove the lawsuit; and
              (6) damages.

 Id. at 166, 73 P.3d at 704. And the following elements for negligent spoliation:

              (1) the existence of a potential civil action; (2) a legal or
              contractual duty to preserve evidence that is relevant to
              the potential civil action; (3) destruction of that evidence;
              (4) significant impairment in the ability to prove the
              lawsuit; (5) a causal relationship between the destruction
              of evidence and the inability to prove the lawsuit, and
              (6) damages.

 Id. Thus, assuming Hawaii recognizes the torts, the following elements are shared

 for both intentional and negligent spoliation: “(1) the destruction of evidence;

 (2) the disruption or significant impairment of the lawsuit; and (3) a causal

 relationship between the destruction of evidence and the inability to prove the

 lawsuit.” Id. at 167, 73 P.3d at 705.

              In relevant part, the FAC alleges:


                                           24
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 25 of 27             PageID #:
                                    1687



              144. Upon information and belief, Defendants had
              knowledge of a possible or actual legal action against
              them by Aloha Toxicology.

              145. Defendants had and have a duty to preserve all
              evidence that is relevant to the Complaint.

              146. Upon information and belief, one or more
              Defendants may have destroyed potential evidence
              relevant to the Complaint.
              ....
              148. The destruction of evidence relevant to the
              Complaint may interfere with Aloha Toxicology’s ability
              to prove one or more claims in this lawsuit.

 FAC ¶¶ 144-46, 148.

              Plaintiff’s spoliation claim is vaguely pled, essentially only reciting

 some of the elements. In the FAC, Plaintiff only makes vague claims that evidence

 may have been destroyed, and does not identify what type of evidence. Plaintiff

 also does not identify how the destruction of evidence disrupts or significantly

 impairs the lawsuit. Further, Plaintiff does not identify the causal relationship

 between the destruction of evidence and the inability to prove the lawsuit.

 Plaintiff’s allegations are the type of “[t]hreadbare recitals of the elements of a

 cause of action, supported by mere conclusory statements,” that do not meet




                                            25
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 26 of 27                   PageID #:
                                    1688



 pleading standards. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). 9

 Thus, even if a cause of action for spoliation exists under Hawaii law, Plaintiff

 fails to state a claim. Accordingly, the spoliation cause of action (Count IX) is

 dismissed.

                                    V. CONCLUSION

               For the foregoing reasons, Defendants’ Motion to Dismiss is

 GRANTED IN PART and DENIED IN PART with leave to amend. Counts V, VI,

 and IX are dismissed without prejudice in their entirety. Count VIII is dismissed

 without prejudice as to NextGen and Ohana Genetics. Accordingly, Counts I, II,

 and III remain as to all Defendants, Counts IV and VIII remain as to Maki and

 Simbulan, and Count VII remains as to Maki.

               The court will allow Aloha Toxicology an opportunity to file a

 Second Amended Complaint (“SAC”) to amend the FAC’s deficiencies outlined in

 this order, if it believes it can do so. In a SAC, however, Aloha Toxicology may

 not bring new claims, other than a claim for tortious interference with business




        9
          Because the facts alleged by Plaintiff do not meet the Twombly and Iqbal pleading
 standards under Rule 12, the court need not answer whether the higher pleading standard under
 Rule 9(b) applies to any possible spoliation claim. See ECF No. 63-1 at 28.

                                               26
Case 1:18-cv-00261-JMS-RLP Document 102 Filed 01/31/19 Page 27 of 27                PageID #:
                                    1689



 relations. A SAC (or a statement indicating that a SAC will not be filed) is due by

 February 28, 2019.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, January 31, 2019.




                                   /s/ J. Michael Seabright
                                  J. Michael Seabright
                                  Chief United States District Judge




 WHIC LLC v. NextGen Labs., Inc., et al., Civ No. 18-00261 JMS-RLP, Order Granting in Part
 and Denying in Part Defendants’ Motion to Dismiss, ECF No. 63




                                              27
